DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The office action sent in response to Applicant’s communication received on 1/7/2021 for the application number 17135897. The office hereby acknowledges receipt of the following placed of record in the file: Specification, Abstract, Oath/Declaration and claims. 
Priority
This application is a continuation of application # #14321161 filed on 7/1/2014

Claim 1 is cancelled. Claims 2-18 are added. Claims 2-18 are presented for examination. 
Information Disclosure Statement
The information disclosure submitted on 2/22/2021 was filed before the mailing data of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
Claims 2-18 of this application is patentably indistinct from claim  1 – 20 of ( US Application 16933888 ) . Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-18 are rejected on the ground of provisional nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16of U.S. Pat No. 10902187.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
After analyzing the language of the claims, it is clear that claims 2-18 are merely an obvious variation of claims 1-16 of U.S. Pat  No. 10902187. Therefore, these two sets of claims are not patentably distinct.
Claims 1, 10 and 14  of the U.S. Pat  No. 10902187 reads on instant claim 2  
Claims 2 and 12  of the U.S. Pat  No. 10902187 reads on instant claim 3. 
Claims 3, 13 and 15 of the U.S. Pat  No. 10902187 reads on instant claim 4. 
Claim 4 of the U.S. Pat  No. 10902187 reads on instant claim 5 
Claim 5 of the U.S. Pat  No. 10902187 reads on instant claim 6. 
Claim 6 of the U.S. Pat  No. 10902187 reads on instant claim 7 
Claim 7 of the U.S. Pat  No. 10902187 reads on instant claim 8. 
Claim 8  of the U.S. Pat  No. 10902187 reads on instant claim 9. 
Claim 9  of the U.S. Pat  No. 10902187 reads on instant claim 10. 
Claims 15-16  of the U.S. Pat  No. 10902187 reads on instant claim 11-15. 
Claim  1, 10 and 14 of the U.S. Pat  No. 10902187 reads on instant claim 16. 
Claim 1, 10 and 14 of the U.S. Pat  No. 10902187 reads on instant claim 17. 
Claims 1, 10 and 14  of the U.S. Pat  No. 10902187 reads on instant claim 18. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-9 and 11- 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans ( US Pub: 20130334300)
Regarding claim 1, Evans teaches A system for processing designation information associated with deposition testimony( processing designation and creating a file, Fig 8, Para 0153, 0213, 0394), the system comprising: a memory; and one or more processors communicatively coupled to the memory, the one or more processors configured to:
 receive a set of designations that identify portions of content corresponding to a deposition testimony( fig 3-4; portions of the text of deposition, Para 0108); identify a first pair of adjacent designations within the set of designations, wherein the first adjacent designation is identified based on identification of a first designation of the set of designations that ends on a last line of a particular page of the deposition testimony and a second designation of the set of designations that begins on a first line of another page of the deposition testimony that immediately follows the particular page (as shown, the merged data structure has position information indicating designations from page 117, line 13 to page 135, line 10, Para 0153-0155, Fig 4) ; identify a second pair of adjacent designations within the set of designations, wherein the second adjacent designation is identified based on identification of a third designation that ends on a particular line number of a page of the deposition testimony and a fourth designation of the set of designations that begins on a next line number of the page of the deposition testimony that immediately follows the particular line number of the page; identify a first pair of overlapping designations within the set of designations ( data structures that may be used in merging designations. As shown, a first user has designated page 117, line 13 to page 130, line 16 and a second user has designated page 121, line 0 to page 135, line 10. The system compares the position information (e.g., page and line numbers) of the designations made by the first user with the position information (e.g., page and line numbers) of the designations made by the second user and determines that the designations overlap based on the comparison. In response to the determination that the designations overlap, the system merges the designations into a single, merged data structure. The merged data structure includes all of the designations made by the first user and the second user, encompassing the earliest starting point for designations to the latest ending point for designations. For instance, as shown, the merged data structure has position information indicating designations from page 117, line 13 to page 135, line 10, Para 0153-0155, Fig 8, Fig 11-12) , wherein the first pair of overlapping designations includes a fifth designation and a sixth designation, and wherein the fifth designation identifies a first portion of the deposition testimony and the sixth designation identifies a second portion of the deposition testimony ( Fig 12) , and wherein the first portion of the deposition testimony overlaps with the second portion of the deposition testimony (  In response to the determination that the designations overlap, the system merges the designations into a single, merged data structure. The merged data structure includes all of the designations made by the first user and the second user, encompassing the earliest starting point for designations to the latest ending point for designations. For instance, as shown, the merged data structure has position information indicating designations from page 117, line 13 to page 135, line 10, Para 0154, 0157) ; generate a first new designation that starts at a starting point of the first designation and ends at an end point of the second designation based on the first designation and the second designation; generate a second new designation that starts at a starting point of the third designation and ends at an end point of the fourth designation based on the third designation and 101572730.12Application No. 17/135,897Docket No.: 'IFPP.P0001US.C1C1/1001150431 First Preliminary Amendment the fourth designation; generate a third new designation that starts at the starting point of the fifth designation and ends at an end point of the sixth designation based on the first pair of overlapping designations (( fig 8, processed designation, wherein the file can be printed using ( any pdf or any format) assigned, Para 0172, 0375, 0394; Fig 9, Para 0154); generate a new set of designations by: replacing the first designation and the second designation with the first new designation; replacing the third designation and the fourth designation with the second new designation; and replacing the first pair of overlapping designations with the third new designation; and output the new set of designations ( removing overlapping designation, Fig 11; printing the selected designations, Fig 12-15; Final transcript, Para 0251) 

Regarding claim 3, Evans as above in claim 2, teaches , wherein the one or more processors are configured to: retrieve a textual transcript of the deposition testimony( access testimony, Para 0084, 0245); present the textual transcript to a user; receive a first set inputs corresponding to a first set markups of the textual transcript; and generate the first set of designations based on the first set markups of the textual transcript(annotating testimony, Para 0157) , wherein the portions of content corresponding to the deposition testimony are identified by the first set markups ( annotating the testimony, Para 0102, 0107, 0189, 0237 ( annotation corresponding highlighting with color etc.) , 0251)  

Regarding claim 4, Evans as above in claim 3, teaches  wherein the one or more processors are configured to receive one or more additional sets of inputs corresponding to one or more additional sets of markups of the textual transcript, the one or more additional sets of markups corresponding to one or more additional sets of designations that identify additional portions of the content corresponding to the deposition testimony ( annotation is made by for e.g. highlighting with yellow color by plaintiff, ,the elements will be displayed differently which was annotated by other user, Para 0237, Fig 19)  

Regarding claim 5, Evans as above in claim 4, teaches wherein the first set markups and each additional set of markups of the one or more additional sets of markups are associated with a designation type ( different issues, interest, different user, different times etc., Para 0237)

Regarding claim 6, Evans as above in claim 5, teaches  wherein the designation types include at least a plaintiff affirmative designation type, a plaintiff counter designation type, a defendant affirmative designation type, and a defendant counter designation type, and wherein the configuration information comprises a combine by designation type parameter configured to control whether designations of a first designation type are to be combined with designations of a second designation type in accordance with the combine adjacent designations by page number parameter and the combine adjacent designations by line number parameter ( different designation, Plaintiff defendant etc., Para 0150, 0154, 0158)

Regarding claim 7, Evans as above in claim 2, teaches, wherein the one or more processors are configured to: compare the set of designations to a second set designations; determine differences between the set of designations and the second set designations(system compares two designation made by first and second user, Para 0154, Fig 9); and generate difference information that identifies one or more differences between the first set of designations and the second set designations, wherein the processed designation file is generated based at least in part on the difference information ( whether or not to overlap based on comparison, Para 0154, 0157 Para 0213, 0394)

Regarding claim 8, Evans as above in claim 2, teaches, wherein the one or more processors are configured to: compare the set of designations to a second set designations; identify similarities between the set of designations and the second set designations based on the identifying; and generate, based on the comparing, similarity information that identifies the similarities between the set of designations and the second set designations ( whether or not to overlap based on comparison, Para 0154, 0157 Para 0213, 0394)

Regarding claim 9, Evans as above in claim 2, teaches , wherein the one or more processors are configured to: receive one or more media files corresponding to the deposition testimony; and synchronize portions of media content included in the one or more media files with the new set of designations ( synchronization, Para 0102)

Regarding claim 11, Evans as above in claim 2, teach  wherein the at least one processor is further configured to receive an additional set of designations, wherein the set of designations comprises designations specified using line numbers and page numbers and the additional set of designations comprises designations specified using timestamps corresponding to a video recording of the deposition testimony ( video timestamped, Para 0075, 0186, 0221;  annotation is made by for e.g. highlighting with yellow color by plaintiff, ,the elements will be displayed differently which was annotated by other user, Para 0237, Fig 19)

Regarding claim 12, Evans as above in claim 11, teaches wherein the set of designations and the additional set of designations comprises designations associated with one or more designation types, wherein the one or more designation types include at least a plaintiff affirmative designation type, a plaintiff counter designation type, a defendant affirmative designation type, and a defendant counter designation type ( annotation is made by for e.g. highlighting with yellow color by plaintiff, ,the elements will be displayed differently which was annotated by other user, Para 0237, Fig 19)

Regarding claim 13, Evans as above in claim 2, teach  wherein the one or more processors are configured to combine adjacent designations within the set of designations and the additional set of designations based on a designation type ( annotation is made by for e.g. highlighting with yellow color by plaintiff, ,the elements will be displayed differently which was annotated by other user, Para 0237, Fig 19)

Regarding claim 14, Evans as above in claim 13, teach wherein combining adjacent designations based on a designation type comprises combining adjacent designations within the set of designations and the additional set of designations having a same designation type ( adjacent designation, Fig 8-13) 

Regarding claim 15, Evans as above in claim 13, teach wherein combining adjacent designations based on a designation type comprises not combining adjacent designations within the set of designations and the additional set of designations that do not have a same designation type ( ( annotation is made by for e.g. highlighting with yellow color by plaintiff, ,the elements will be displayed differently which was annotated by other user, Para 0237, Fig 19)

Regarding claim 16, Evans as above in claim 2, teach  wherein the set of designations includes designations that identify the portions of the deposition testimony by line number and page number, by timestamp, or a combination thereof ( line number, page number, Fig 8-11, Para 0154) 

Regarding claim 17, Evans as above in claim 16, teach wherein the one or more processors are configured to combined adjacent designations specified using timestamps corresponding to a video recording of the deposition testimony ( timestamping video, Para 0186, 0197, 0205; merging video designation, Para 0153) 


Claim 10  is  rejected under 35 U.S.C. 103 as being unpatentable over Evans ( US Pub: 20130334300)   and further in view of Ino ( US Pub: 20030122860) 


Regarding claim 10, Evans as above in claim 2, teach( video clip creation and editing, Para 0092, 0190) However does not explicitly teach wherein the one or more processors are configured to: 101572730.14Application No. 17/135,897Docket No.: 'IFPP.P0001US.C1C1/1001150431 First Preliminary Amendment access an edited video clip list; compare the edited video clip list to the set of designations to determine differences and/or similarities between the set of designations and the edited video clip list; and generate, based on the comparing, the new set of designations based on the differences and/or similarities between the set of designations and the edited video clip list

However Ino teaches wherein the one or more processors are configured to: 101572730.14Application No. 17/135,897Docket No.: 'IFPP.P0001US.C1C1/1001150431 First Preliminary Amendment access an edited video clip list; compare the edited video clip list to the set of designations to determine differences and/or similarities between the set of designations and the edited video clip list ( matching information file, video file ….to form a clip information, Para 0190-0192); and generate, based on the comparing, the new set of designations based on the differences and/or similarities between the set of designations and the edited video clip list ( outputting a new clip, Fig 19) 
It would have been obvious having the teachings of Evans to further modify with the concept of Ino before effective filing date to utilize the system efficiently to generate data ( Para 0011, Ino) 

Claim 18 is  rejected under 35 U.S.C. 103 as being unpatentable over Evans ( US Pub: 20130334300) and further in view of Copsey (US Pub: 20150010235)  

Regarding claim 18, Evans as above in claim 16, does not explicitly teach wherein the one or more processors are configured to remove overlapping designations specified using timestamps corresponding to a video recording of the deposition testimony 
However Copsey teaches wherein the one or more processors are configured to remove overlapping designations specified using timestamps corresponding to a video recording of the deposition testimony ( duplicative texts are removed and two texts are joined to form single overall text, Para 0101-0103; one of the text is removed and linguistic process of joining will remove the smaller texts if the other text covers the text, Fig 6 , Refer to Para 0104-0106: - the joined text removes the overlapping text ( which is based also on linguistic analysis, hence the process inherently removes the text which begins after the “second text” and ends before the “second text”) 
It would have been obvious having the teachings of Evans to further modify with the concept of Copsey before effective filing date to solve the problem which occurs when joining text ( Para 0089,0122, Copsey)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674